MEMORANDUM OF DECISION.
Robert Goding appeals from a judgment following a jury-waived trial in the Superi- or Court, Knox County, finding him guilty of assault on an officer while lawfully incarcerated in the Maine State Prison, 17-A M.R.S.A. § 752-A (1983 & Supp.1986). Goding challenges the court’s determination that he did not act in self-defense in using force against a prison officer. The record in this case adequately supports the court’s findings.
The entry is:
Judgment affirmed.
All concurring.